Title: To John Adams from Timothy Pickering, 5 April 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State April 5. 1799.

Mr. King’s letters brought by General Maitland, & which I have now decyphered, exhibit the tenor of his conversations with the British ministry concerning the commerce of St. Domingo. It is plain that they contemplate the independence of that French colony, as a very possible—or rather, a very probable event. They have considered its effects upon the future condition of their own colonies in the West–Indies; and viewing those effects as inevitable, are only solicitous to postpone them to as distant a period as possible. Hence their anxiety to fix some restraints on the commerce with St. Domingo. But Mr. King’s objections to their propositions, and their desire to act in concert with the United States, induced them finally to leave the question open, to be decided here; and Mr. Liston is vested with full powers to concert with the government the arrangements which may be mutually advantageous.—I had this forenoon a conversation with Mr. Liston and General Maitland, which closed with my desiring them to state their ideas in writing, on the restraints they shall think necessary and practicable. I shall see them again to-morrow. As soon as any plan shall be digested, I will do myself the honor to forward it. In the mean time, copies will be made of Mr. King’s communications, and transmitted, probably by next Monday’s post.—The British Government evidently calculate on our enjoying the chief commerce of St. Domingo. I hope, and am inclined to believe, that there will be no insuperable obstacles to an agreement on terms mutually satisfactory. Their fears are of the poison of French principles among the blacks in their own Islands; and they observe that we have equal cause for apprehension in respect to our southern states: and as I understand them, the main object of imposing some restraints on the commerce with St. Domingo, is to guard against that evil. They think at the same time, that Great Britain & the U. States may very easily and justly enjoy that commerce exclusively of all other nations.
A packet containing some commissions for your signature, accompanies this letter.
I am with great respect / sir, your most obt. servant
Timothy Pickering

P.S. I inclose a copy of the last letter recd. from Colo. Humphreys, and of one from Mr. King, allied to it.

